Bloom, J. (dissenting).
This case revolves about three robberies of two bodegas, all committed in Bronx County. One of the bodegas was the subject of separate robberies on October 4 and October 8,1978. The second was the subject of a robbery on October 8, 1978. Defendant and Johnnie Rowe, his companion, first came to the attention of the police at about 11:00 a.m. on October 8, 1978, when they were observed in upper Manhattan in a blue Lincoln Continental displaying New York registration plates with a New Jersey registration sticker annexed.
The police pursued the vehicle with their dome lights flashing. Almost immediately the Lincoln accelerated. The chase came to an abrupt end when the Lincoln turned the wrong way down a one-way street and came to a halt. Rowe exited from the driver’s side of the vehicle and fled. Defendant exited from the passenger side. As he did so he threw a rolled-up leather jacket and an air pistol on the hood of the automobile and said “I give up”.
Officer Blue, one of the two pursuing police officers, examined the rolled-up jacket and found a medallion and chain, several watches, food coupons and currency. From the interior of the vehicle Blue recovered a portable television set. Additionally, he found coins scattered over the front seat of the car. Shortly thereafter Rowe was returned to the scene by Detective Williams. The two were taken to the 32nd Precinct where both were searched. Two additional wrist watches were recovered from Rowe.
At the precinct Officer Blue informed both Rowe and defendant of the rights accorded to them by Miranda v *280Arizona (384 US 436). These were read by Blue from the arrest report. To the first right given, i.e., “You have the right to remain silent and refuse to answer any questions; do you understand?” the defendant responded in the affirmative. To each of the others his response was “I’m not going to say anything”. Some time thereafter Blue asked defendant where he had obtained the car, the food coupons and the money. To this there was no response other than that he bought the car from a friend.
The Bronx Robbery Squad was notified of the arrest. At about 2 p.m. Detectives Rosenthal and Daino appeared at the 32nd Precinct and defendant and Rowe were turned over to them. Rosenthal repeated the Miranda warnings. As he uttered each of the four warnings defendant acknowledged that he understood its purport. At the conclusion of the warnings Rosenthal put the following question to defendant: “Now that I have advised you of your rights, are you willing to answer questions without an attorney present?” To this defendant’s response was, “I don’t want to talk to you”.
Defendant was transported to the 48th Precinct, the headquarters of the Bronx Robbery Squad. At approximately 5 o’clock Detective Daino again read defendant his Miranda rights. Daino then proceeded to inform defendant: “that there were two robberies in two bodegas and that certain property had been taken and that he was caught approximately at the time twenty minutes after those robberies in the 32 Pet. with the property that is described in the UF 61 and that he matched the description and he said at that time he told me, Til talk to you, but I want you to understand one thing I didn’t rob any legitimate bodega. These bodegas are not legitimate they sell smoke or they sell numbers’ ”. Defendant thereupon admitted to the two robberies of October 8. However, he sought to exculpate Rowe of any involvement in them.
Daino turned defendant back to Detective Rosenthal who was then in the process of questioning Rowe. Rosenthal’s introductory statement to defendant was “I understand that you’re willing to make a statement as to what happened today as far as the robbery is concerned”. When defendant answered in the affirmative Rosenthal told him *281that he could not “promise you the world, I’m not going to promise you that you’re going to get off with this, but with a little cooperation on your side, I’ll go to the District Attorney, I’ll tell him that you did cooperate. Maybe when the time comes it might help you a little bit. But other than that, I cannot promise you anything”.
Rosenthal did not repeat the Miranda warnings which had been given to defendant only minutes before. Defendant proceeded to give Rosenthal a statement in which he made a detailed confession of the three bodega robberies. He told Rosenthal that he met Rowe at 8:00 a.m. that morning. He was driving the car in which he had been apprehended and which he had purchased from some youth for $60. They drove to a bodega located on Crotona Parkway, the same bodega which he had robbed four days earlier. Rowe, the defendant said, was under the impression that they went there to make a purchase. After they had entered the grocery defendant removed a gun from his trouser pocket, went behind the counter, and asked for money. During all of this Rowe remained in the store with a stunned look on his face. Defendant admitted that he had taken all the property itemized in Rosenthal’s report.
After leaving the Crotona Parkway store they drove to Park Avenue. There defendant entered another grocery store in which, or immediately adjacent to which, there were four people. The person outside was brought into the store. Again, at gunpoint, he demanded and received money, food stamps and watches. Together Jenkins and Rowe drove to Manhattan where they were apprehended. He also confessed to the robbery of October 4. Rosenthal took notes of defendant’s statement. When Jenkins had completed his confession Rosenthal read his notes back to defendant and asked him if they were correct. Defendant acknowledged that they were. However, Rosenthal did not ask defendant to sign or initial the notes.
Following the statement defendant was directed to stand in a lineup at which one of the persons present at the Crotona Parkway robbery of October 8, and one of those present at the Park Avenue robbery made identifications. Figueroa, who was present at the Crotona Parkway robbery, positively identified Rowe while Vasquez, who was *282present at the Park Avenue robbery, identified Jenkins. At a Wade hearing held subsequently, these identifications were held to be valid.
Assistant District Attorney Weaver, who had been notified of defendant’s statement, appeared at the precinct. The stenographic record of his interrogation of Jenkins reflects that defendant was again notified of his Miranda rights. This was followed by a dialogue which reads as follows:
“Q. Basically, what I’m asking you right now, did you understand all the rights I have read to you? Do you want to talk to me about the case?
“A. I think it’s best — I’m not really sure of myself right now — that it’s best that I prolong this a little bit until I see the attorney so I’ll be perfectly clear that I’m not hurting myself.
“Q. Do you understand the rights I read to you?
“A. Yes, I do.
“Q. You told me you don’t want to talk about the case until you speak to an attorney, is that right?
“A. Right, I would like my attorney also to view the statement right there.
“Q. So that we are clear on that you are referring to the two, several sheets of paper?
“A. That I actually stated.
“Q. This is what you told the police earlier, is that right?
“A. Yes I did.
“Q. Was it written down by one of the police officers?
“A. Would it be more official if I signed that?
“Q. You already told me you wanted to speak to your lawyer.
“A. That is correct.”1
Thereafter two separate indictments were handed up. The first was against defendant only. That indictment dealt solely with the events of October 4, 1978. Jenkins was charged with two counts of robbery in the first degree, *283three counts of robbery in the second degree, one count of assault in the second degree and two counts of criminal possession of a weapon in the fourth degree. The second indictment encompassed the two robberies on October 8, 1978 and alleged that Jenkins and Rowe, while acting in concert, committed five counts of robbery in the first degree, five counts of robbery in the second degree and one count of criminal possession of a weapon in the fourth degree.
Following the indictments Jenkins and Rowe moved for and were granted an omnibus hearing in which they sought to suppress (1) the physical evidence seized at the time of the arrest by Officer Blue; (2) the lineup and any possible in-court identification by the witnesses who viewed the lineup; and (3) the statements made by Jenkins to Blue, Daino, Rosenthal and Assistant District Attorney Weaver. The court denied that branch of the motion seeking suppression of the physical evidence.
With respect to so much of the motion as sought the suppression of the identifications of the defendant and Rowe, the hearing court dealt individually with the five identification witnesses who had appeared before it. The lineup identification made by Julio Perez, a victim of the October 4 robbery and assault and of the first robbery on October 8 was suppressed on the ground of its uncertainty. For the same reason he was precluded from making any in-court identification. The lineup identification made of Rowe by Albert Figueroa, who was working in the Crotona Parkway grocery at the time of the October 8 robbery, and the in-court identification made by him at the hearing, were held to be valid. As to the robbery of the Park Avenue grocery, the second robbery of October 8, the hearing court held that the lineup and in-court identifications made by Carmelo Vasquez were valid. The photo identification of Rowe made by Jorge Rivera, also a victim of that robbery, from a series of eight photographs was held to be sufficient to enable him to make an in-court identification. However, he was proscribed from making any reference upon the trial to his prior photographic identification. Febre, who was also a victim of the robbery of the Park Avenue bodega, was held to be so confused that his identification *284was held to be unworthy of credence. Accordingly, his lineup identification was suppressed and he was precluded from making any in-court identification.
The statement made by Jenkins to Blue was suppressed on the ground that Blue did not readminister the Miranda warnings prior to asking about the car. The statement to Weaver was suppressed on the ground that it was made after defendant had stated that he desired to consult with counsel before saying anything further. The statements made to Rosenthal and to Daino were held admissible upon the ground that they were made freely and voluntarily, with full knowledge by Jenkins of his rights, and before any request for counsel had been made.
The two indictments were consolidated for trial purposes.2 Figueroa, a 14 year old who was helping out in the Crotona Parkway bodega on October 8 and was most definite in his identification of Rowe at the hearing, vacillated at the trial. At one point he testified that he did not see any of the participants in the October 8 Crotona Parkway robbery in the courtroom.3 The jury separately considered the robberies of October 4 and the two robberies of October 8. With respect to the events of October 4 they found defendant guilty of two counts of robbery in the first degree, three counts of robbery in the second degree and one count of assault in the second degree. The two counts of criminal possession of a weapon in the fourth degree were dismissed by the court. With respect to the events of October 8 the court, prior to submission to the jury, reduced the five counts of robbery in the first degree to robbery in the second degree, thus submitting to them a total of 10 counts of robbery in the second degree. The first six counts dealt with the Park Avenue bodega while the remaining four dealt with the Crotona Parkway bodega. The jury convicted on eight of these counts, acquitting only on the two second degree counts involving Albert Figueroa. The eleventh count, which charged criminal possession of a *285weapon in the fourth degree, was withdrawn from consideration by the jury.
Defendant urges four separate issues which, he contends, mandate reversal. First, he asserts that his answers to Blue and Rosenthal that he would not speak to them, given to each at the time of the administration of the Miranda rights, was an invocation of his right to counsel which the police were required to honor and no subsequent waiver of that right in the absence of counsel was valid. Since counsel was not supplied to him at the time of questioning the statements made by him were inadmissible. Secondly, he claims that even if his refusal to speak did not call into play his right to counsel, the “repeated” questioning after he had asserted his right to remain silent violated his rights under Miranda. Thirdly, and collateral to the first issue raised by him, defendant avers that his right to counsel attached prior to the time he was directed to stand in the lineup. Inasmuch as such representation was not accorded to him during the lineup identification by Vasquez, that lineup identification must be suppressed. Finally, he contends that the use, on cross-examination, of the statement made by him to Assistant District Attorney Weaver for the purpose of impeaching his credibility, was improper. We shall treat with these issues seriatim.
I
Critical to a determination of the first issue tendered is the distinction between the rights protected by the Fifth and Sixth Amendments to the Federal Constitution. The Fifth Amendment assures that no person “shall be compelled in any criminal case to be a witness against himself”; while the Sixth Amendment provides that “[i]n all criminal prosecutions, the accused shall enjoy the right * * * to have the Assistance of Counsel for his defence”. The Supreme Court has given additional vitality to the right to counsel by requiring that in all prosecutions for a major criminal offense a defendant who is indigent shall be supplied, free of cost to him, with an attorney (Gideon v Wainwright, 372 US 335; Duncan v Louisiana, 391 US 145; Baldwin v New York, 399 US 66; see, also, Matter of Hogan v Rosenberg, 24 NY2d 207, app dsmd and cert den sub nom. Puryear v Hogan, 396 US 11).
*286Defendant’s contention that the assertion of the right to remain silent under the Fifth Amendment automatically triggered his right to counsel under the Sixth Amendment flows from the fact that both Blue and Rosenthal, following the litany of Miranda rights read to defendant asked him whether he was “willing to answer questions without an attorney present?” To Blue the answer was “I’m not going to say anything”; to Rosenthal the response was “I don’t want to talk to you”. These answers, contends the defendant, were the equivalent of a flat “no”. Jenkins relies on a series of cases decided by the Court of Appeals (People v Carmine A., 53 NY2d 816; People v Dean, 47 NY2d 967; People v Clark, 45 NY2d 432; People v Grant, 45 NY2d 366; People v Hinton, 45 NY2d 941), which hold that when an accused has been asked whether he is willing to answer questions in the absence of an attorney and the response by him is “no”, questioning must cease until an attorney is present. Under this rule defendant insists that the statements to Daino and Rosenthal must be suppressed.
Had defendant asserted the right to counsel it is plain that under the law of this State the statements tó the police officers would have to be suppressed (People v Rogers, 48 NY2d 167; People v Settles, 46 NY2d 154; People v Hobson, 39 NY2d 479; People v Arthur, 22 NY2d 325). Indeed, so zealous have our courts been to protect the right to counsel that where a police officer has sufficient reason to trigger the belief that legal representation exists, even though on an unrelated matter, inquiry is mandated and if such inquiry discloses the fact of legal representation, interrogation is precluded in the absence of counsel (People v Smith, 54 NY2d 954).
However, none of these authorities are here applicable. Prior to the advent of Weaver upon the scene Jenkins never asserted the right to counsel. He said no more than that he would not answer any questions put to him, an assertion of his Fifth Amendment right. As Michigan v Mosley (423 US 96) makes clear, this did not constitute invocation of his Sixth Amendment right to counsel.
In Mosley (supra), the defendant was arrested and charged with two robberies. After he had been accorded his Miranda rights the detective sought to interrogate him. *287When Mosley stated that he did not wish to answer any questions about the robberies the interrogation ceased. Thereafter he was turned over to another detective for questioning in connection with a homicide. The court noted (p 97) that the assertion of the right to remain silent did not “indicate a desire to consult with a lawyer”.
Miranda itself makes evident the distinction between the two rights by requiring that a person charged with crime be notified of his right to remain silent and, in addition, of his right to counsel. If invocation of the right to remain silent automatically triggered the right to counsel, separate notice of the latter right would be unnecessary.
Accordingly, we conclude that defendant did not invoke his right to counsel prior to the completion of his interrogation by Daino and Rosenthal.
II
Jenkins’ second contention is that his statements to Daino and Rosenthal were the result of repeated importunities by the police which reached a point of such harassment that it cannot be said that defendant knowingly, intelligently and voluntarily renounced his right to remain silent and his right to counsel. The hearing court found otherwise and we are in agreement with its conclusion.
The record indicates that Jenkins and Rowe were arrested at or about 11:00 a.m. on October 8. They were transported to the 32nd Precinct, arriving there at about 11:30 a.m. They were advised of their Miranda rights and indicated their desire to remain silent. That indication of intention was honored in part. Blue thereafter did ask defendant where he had obtained the car, the food coupons and the money. He received no answer to his question about the food coupons and the money. He was informed that the car had been purchased from a friend. As indicated, that statement was suppressed.
Daino and Rosenthal arrived at the 32nd Precinct at about noon. Rosenthal again informed defendant and Rowe of their Miranda rights. When both asserted their right to remain silent no questioning took place. Daino, Rosenthal, Rowe and defendant arrived at the Bronx Robbery Squad at about 2:00 p.m. So far as the record indicates, between *288the time of arrival and some time between 4:30 and 5:00 p.m. defendant was placed in a room by himself. Between 4:30 and 5:00 Daino entered the room, again notified defendant of his Miranda rights and informed defendant that the property found on him and in the car corresponded to the property taken in the two robberies of October 8 and that he matched the description of one of the robbers. It was at this point that defendant said: “I’ll talk to you, but I want you to understand one thing. I didn’t rob any legitimate bodega. These bodegas are not legitimate. They sell smoke or they sell numbers”.
Thereupon Daino left the room and informed Rosenthal, who was then questioning Rowe, that defendant was ready to talk. Rosenthal proceeded to the room in which defendant was sitting. The statement which was the subject of the motion to suppress was then taken.
In all, approximately three hours elapsed between the time that Rosenthal first administered the Miranda rights to defendant at the 32nd Precinct and the admission by defendant to Daino. Michigan v Mosley (423 US 96, supra) teaches us that assertion of the right to remain silent after a reading of the Miranda rights creates no per se rule against further interrogation. An endeavor to interrogate after the lapse of reasonable time is permissible provided that defendant is again apprised of his rights. Indeed, as Mr. Justice White pointed out in his concurrence in Mosley (supra, p 110), Miranda recognized the possibility of a waiver of the right to silence. Some three years prior to Mosley, our Court of Appeals had reached the same conclusion (People v Gary, 31 NY2d 68).
The only question then remaining is whether Daino waited a reasonable period of time before again approaching defendant. Comparison of the time schedule in this case with that set forth in Mosley (supra) makes it evident that he did.
Ill
Defendant’s third contention, that he was not represented by counsel at the lineup, merits little consideration. No judicial proceeding had yet commenced; no accusatory instrument had yet been filed. Since, under Kirby v Illinois *289(406 US 682), the right to counsel attaches automatically only after the institution of adversary judicial proceedings, and none had yet been here instituted, there was no automatic right to an attorney. No demand for an attorney by defendant was made until after the lineup was held. Hence, no right of defendant was infringed by conducting the lineup in the absence of representation of defendant by an attorney (People v Blake, 35 NY2d 331).
IV
Defendant’s fourth contention, that it was improper to permit the Weaver statement, which the prosecution was precluded from using on its direct case, to be used for impeachment purposes is without merit. Defendant testified in his own behalf. His testimony was to the effect that he had spent the night of October 3 through October 4 and the night of October 7 through October 8 at the home of Ms. Sheara Perry in Manhattan and that he had not been in The Bronx either on October 4 or October 8. He testified that he arose at about 9:00 a.m. on October 8, dressed and proceeded north to 125th Street to a grocery store. Having purchased what he came for, he proceeded back toward the Perry residence. At or about 122nd Street he saw a blue late model Lincoln Continental stopped with four or five people standing around it. He watched as the driver of the vehicle emerged and fled and then saw Officer Blue lean into the car and take out a black leather jacket and a gun. Blue then walked over to defendant and directed him to an automobile. When he remonstrated he was handcuffed, pushed into the vehicle and then taken to the 32nd Precinct where Blue gave him his Miranda rights. He demanded an attorney and refused to answer any questions. Subsequently, Rosenthal and Daino appeared at the 32nd Precinct, where Rosenthal again informed defendant of his Miranda rights. Again, he demanded an attorney and refused to answer questions. Jenkins further testified that he met Rowe for the first time in the 32nd Precinct lockup and that both were transported to the Bronx Robbery Squad office. He insists that he never made any statement to Daino, Rosenthal or Weaver.
*290On cross-examination questions were asked of him based on the stenographic transcript taken during his interrogation by Weaver. He denied having made the recorded answers. At the request of the prosecutor the Weaver statement was read to the jury with the caveat that the statement was not to be considered by the jury as proof of the truth of anything contained therein, but simply to aid them in determining whether defendant, when he testified in open court, spoke the truth.
Somewhat more than 15 years ago, the rule was announced in this State that while an incriminating statement taken in violation of a defendant’s constitutional rights may not be introduced in evidence as part of the prosecutor’s case, it is admissible on cross-examination of a defendant on the issue of credibility (People v Kulis, 18 NY2d 318). The rule has been subscribed to by the United States Supreme Court (United States v Havens, 446 US 620; Oregon v Hass, 420 US 714; Harris v New York, 401 US 222) and has been followed in this State (People v Washington, 51 NY2d 214; People v McGrath, 46 NY2d 12; People v Wise, 46 NY2d 321).
Defendant urges that Weaver, knowing that counsel had been requested by Jenkins, acted in bad faith. Hence, he argues the rule normally applicable should not be applied in this case. This would require us to find that this prescient prosecutor asked the questions put by him to Jenkins with knowledge that, having made a full confession to Rosenthal, the defendant would go to trial, repudiate his confession in toto and present a story so at variance with the answers made to Weaver’s questions as to make the stenographic statement admissible.
Laying aside the incredible script proposed by Jenkins, the rationale which sparked the determination in Kulis (supra) still obtains. A trial remains a search for the truth. Nothing done by a party confers upon the other a franchise to commit perjury. Within the limits imposed by law a jury is entitled to all the evidence which will facilitate its quest for the truth. Hence, the admission of the stenographic statement taken by Weaver, with the appropriate cautionary instruction given by the court, was proper.
*291V
There remains an issue not directly treated by defendant to which we are required to address ourselves. That deals with the sufficiency of the proof offered to sustain the indictment dealing with the robbery of October 4. Our brother Fein is of the opinion that the proof was inadequate. We cannot agree. CPL 60.50 specifies that: “A person may not be convicted of any offense solely upon evidence of a confession or admission made by him without additional proof that the offense charged has been committed”. It is undeniable that the basic underpinning for the conviction which resulted from the events of October 4 was Jenkins’ confession. However, the fact “that the offense charged” had been committed was clearly established by the testimony of Julio Perez. Thus, the requirements of CPL 60.50, which mandates independent proof of the corpus delicti, were satisfied. It may be that the equivocal identification by Domingo Perez was insufficient to link defendant with the robbery. However, there is additional proof which ties Jenkins to the events of October 4. There was medical evidence to demonstrate that Julio Perez was severely pistol whipped during that robbery. And there is the testimony of Albert Figueroa that during the October 8 robbery the man who was carrying the stick said to him “that if I don’t do what he told me that same thing would be done to me that was done to Julio on Wednesday [October 4]”. Clearly, the participants in the October 8 Crotona Parkway robbery knew of the robbery of that grocery on October 4. They were also aware that Julio Perez had been injured in that robbery and, from the words uttered, the manner in which that injury had occurred. While no single piece of testimony may have been sufficient to link Jenkins with the robbery of October 4, all of it taken together, and the inferences reasonably to be drawn therefrom, were sufficient to warrant a finding by the jury beyond a reasonable doubt, that Jenkins was the perpetrator of the October 4 robbery.
For these reasons I would affirm the judgment.
Fein and Sullivan, JJ., concur in an opinion by Fein, J.; *292Silverman, J., concurs in a separate opinion; Kupferman, J. P., and Bloom, J. dissent in an opinion by Bloom, J.
Judgments reversed, etc.

. There is some dispute as to whether the transcript as read into evidence by the Assistant District Attorney accurately reflects what was taken down by the stenographer. Acting on the assumption that the version offered by defendant is most favorable to him we accept that version.


. To facilitate consideration of the two indictments by the jury the trial court renumbered the counts so that they would read in consecutive order. Because the crimes alleged in these indictments are required to be dealt with separately, we have, for the purposes of clarity, adhered to the original numbering.


. Rowe had pleaded guilty prior to trial and was not in the courtroom.